DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/09/2021 is acknowledged.
Claims 24-26, 28, and 51-53 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.
The Office notes that Andrew Bochner for applicant was called on 10/26/21 to confirm the withdraw of claims 24, 28, 51, and 53.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for US 2015/00257765 because it does not correlate to any US PGPUB number.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
123-1 in fig. 4A; 
712 and 714 in fig. 7A and 7B; 
805 in fig. 8A; 
815 in fig. 8A. 

The drawings are objected to because Fig. 5E is very difficult to see and is a photograph that can be shown as a line drawing (see 37 CFR 1.84 and MPEP 608.02).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  line 3 recites “the inner lumen” which should be “the inner lumen of the pusher member” since two inner lumens are claimed.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
lines 1-2 recite “a distal end and a proximal end” which should be “a second distal end and a second proximal end” because more than one occlusive implant with proximal and distal ends is claimed;
line 3 recite “a flexible body with a covering” which should be “a second flexible body with a second covering” because more than one occlusive implant with a flexible body and a covering is claimed;
line 4-5 recites “a plurality of fibers…at least one fiber of the plurality of fibers” which should be “a second plurality of fibers…at least one fiber of the second plurality of fibers” because more than one occlusive implant with a plurality of fibers is claimed;
line 5 recites “the covering” which should be “the second covering”;
line 5 recites “the proximal end” which should be “the second proximal end”.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  line 2-3 recites “the inner lumen” which should be “the inner lumen of the pusher member” since two inner lumens are claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “in the form of a first loop” in line 5. It is unclear if this is the same as the first loop recited in claim 4 (the claim from which 5 depends) or an additional first loop. For examination purposes, the limitation will be interpreted as “in the form of a third loop” (since claim 4 already has a first and second loop). Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, 4, 9, 13-15, and 17-19 are allowed.
Claims 3 and 12 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior, alone or in combination, fails to teach of disclose: an occlusive implant having a flexible body with a covering that comprises a plurality of fibers in the form of a braid, wherein at least one fiber of the plurality of fibers extends from the covering in the form of a loop at the proximal end of the occlusive implant. The closest prior art of record includes Aboytes et al. (US 9,375,333 B1), Sepetka et al. (US 2006/0116714 A1), Karabey (US 2007/0248640 A1), and Phelps et al. (US 5,382,259).
Aboytes teaches (fig. 1A) of an occlusive implant having a flexible body with a covering 127 that comprises a plurality of fibers in the form of a braid (see fig. 1A), a loop 122 at the 
Sepetka teaches (fig. 4A-4C) of an occlusive implant having a flexible body 4 with a covering 8 that comprises a plurality of fibers in the form of a braid (see ¶0053), a loop 10 at the proximal end of the occlusive implant (see ¶0053). Sepetka fails to teach at least one fiber of the plurality of fibers [that forms the covering] extends from the covering to form the loop.
Karabey teaches (fig. 11) of a braid formed of a plurality of fibers where at least one fiber of the plurality of fibers forms a loop (fig. 11). However Karabey fails to disclose the purpose of this loop or any motivation for having such a configuration.
Phelps teaches an occlusive implant having a flexible body with a covering 146 that comprises a plurality of fibers in the form of a braid, wherein at least one fiber of the plurality of fibers extends from the covering (see fig. 6).  Phelps fails to teach that the at least one fiber of the plurality of fibers that extends from the covering is in the form of a loop at the proximal end of the occlusive implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771